ALAN D. LEVINE
ATTORNEY AT LAW
80-02 KEW GARDENS ROAD
KEW GARDENS, NEW YORE 11415

(718) 793-6368
. FAX: (718) 261-0317
SUSANNE RAMKISHUN E-MAIL: alandlaw@justice.com

ALAN D. LEVINE

November 27, 2019

VIA ECF

Honorable Steven M. Gold
United States Magistrate Judge
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Alcantara, et al. v. Correale, et al.
17 CV 5084 (CBA) (SMG)

 

Dear Judge Gold:

As the attorney for the plaintiffs in the above-referenced action, | am writing
jointly with the attorney for the defendants, to inform the court of the status of the
settlement of the above-referenced action.

As | informed Your Honor at the settlement conference in the action held on
August 21, 2019, final settlement of the action cannot be accomplished until | determine
the amount of plaintiff Alcantara’s Medicaid lien. In pursuit of that goal, | spoke to an
official at the Nassau County Department of Social Services, who informed me that
payment for Mr. Alcantara’s medical expenses related to the injuries that he suffered in
the incident underlying this action was made not by the County of Nassau, but by the
State of New York. Consequently, | emailed a letter to New York State Medicaid, with
Mr. Alcantara’s Medicaid number included, requesting not only a final amount of lien,
but also a compromise of the lien. After about two months had gone by and | had
received no response to my email, | sent another email requesting an update. |
received a reply informing me that | should not have sent my request to New York State
Medicaid, but to the New York City Human Resources Administration. | wrote back to
New York State’ Medicaid and asked them to re-read my email so that they could
understand that Mr. Alcantara was a Nassau County resident who had sued police
officers of the County of Nassau and who had been treated for his injuries at Nassau
University Medical Center. | received a reply to this email, now informing me that my
Case 2:17-cv-05084-CBA-SMG Document 39 Filed 11/27/19 Page 2 of 2 PagelD #: 133

communication to New York State Medicaid should have included Mr. Alcantara’s
Medicaid number. When | emailed back, with a copy of my original letter, which clearly
displayed Mr. Alcantara’s Medicaid number, | finally received a telephone call from a
caseworker who informed me that my original letter had somehow been lost but that she
had found it. She provided me with a lien amount and asked me if | would accept it. |
requested that she please make an effort to see if the lien could be eliminated
completely, as the City of New York does with liens arising from civil rights actions, or,
in the alternative, have the final lien amount further reduced. She responded that she
would submit my request and that it would be “expedited.” The aforementioned
conversation took place about ten days ago. | have still not received a final lien amount
from New York State Medicaid with regard to Mr. Alcantara’s lien. Consequently, the
case is still not ready for submission of settlement papers to the attorney representing
the defendants in the action. | am keeping after this matter and am requesting that the
court extend its deadline for final settlement of this action.

Very truly yours, {

ALAN D. LEVINE, ESQ.

ADL/sr
cc: Joseph Pusateri, Esq.
